                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 1 of 10


                    1       Michael Millen
                            Attorney at Law (#151731)
                    2       119 Calle Marguerita Ste. 100
                            Los Gatos, CA 95032
                    3       Telephone: (408) 871-0777
                            Fax: (408) 866-7480
                    4       mikemillen@aol.com
                    5       In Pro Per
                    6
                    7
                    8                                  UNITED STATES DISTRICT COURT
                    9                    EASTERN DISTRICT OF CALIFORNIA (FRESNO DIVISION)
                  10        MADHU SAMEER                                      NO.: 17-CV-01748-DAD-EPG
                  11                          Plaintiff,                      REPLY TO PLAINTIFF’S
                                                                              OPPOSITION TO
                  12                     v.                                   DEFENDANT’S MILLEN’S
                                                                              MOTION TO DISMISS #2
                  13        SAMEER KHERA, et al.,
                  14                     Defendants.
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   REPLY TO PLAINTIFF’S OPPOSITION TO                        17-CV-01748-DAD
    Los Gatos, CA 95032
      (408) 871-0777        DEFENDANT’S MILLEN’S MOTION TO DISMISS #2
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 2 of 10


                    1                                         INTRODUCTION
                    2              Before the court is plaintiff’s Second Amended Complaint. Although it is only 1/3
                    3       the length of the previous complaints, it still fails to comply with FRCP Rule 8. This vague
                    4       and loosely-pinned conspiracy complaint appears to be a rehash of activist Colbern Stuart’s
                    5       “the-entire-family-law-system-is-a-RICO-fraud” complaint which the 9th Circuit dismissed
                    6       in 2016 on Rule 8 grounds. See California Coalition for Families and Children v. San
                    7       Diego, 657 Fed.Appx. 675 (9th Cir. 2016).
                    8              The complaint should be dismissed on statute of limitations grounds as well as on
                    9       numerous other grounds.
                  10                                                FACTS
                  11               In the moving papers, defendant Millen noted that he, along with every other
                  12        defendant, was being accused of being part of a conspiracy in which each actor allegedly
                  13        committed each act of the conspiracy even though this would be impossible given temporal
                  14        realities (Millen only came on the scene in 2009) and logistical realities (Millen and various
                  15        judges who were not appellate attorneys of record could not possibly falsify facts to an
                  16        appellate court). Several examples were given. See Millen’s Motion to Dismiss #2, p. 3.
                  17        Rather than clearing up these impossibilities by giving a clear “who, what, when, where,
                  18        and how” explanation of acts of mis-, mal-, and non-feasance, plaintiff doubles down by
                  19        blithely asserting that Millen’s “participation in the conspiracy has been reasonably well
                  20        plead[ed]”, taking issue with Millen’s assertion that “he does not know which crimes he is
                  21        accused of.” Sameer Oppo., p. 3. This misses the thrust of the argument: It is clear that
                  22        plaintiff has created a laundry list of statutes and common law crimes which she believes
                  23        Millen violated. The problem, however, is that she has not stated what acts Millen did
                  24        which give him liability under the statutes nor how he “conspired” with anyone else.
                  25
                  26
                  27
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                          17-CV-01748-DAD     Page 1
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 3 of 10


                    1                                              ARGUMENT
                    2              I. THE CASE SHOULD BE DISMISSED ON STATUTE OF LIMITATION
                                          GROUNDS
                    3
                                   As the 2013 substitution of attorney form shows, Millen ceased his representation of
                    4
                            plaintiff in the malpractice action against William Pardue, Esq. on April 24, 2013, when
                    5
                            plaintiff signed a substitution of attorney and began representing herself. (Request for
                    6
                            Judicial Notice #2 (“RJN”), Ex. C.) Plaintiff does not take issue with that fact. In her view,
                    7
                            the order of events was that Millen “threatened, intimidated, and harassed” plaintiff to pay
                    8
                            $20,000 to Millen after which Millen allegedly “coereced her” into signing a substitution of
                    9
                            attorney from due to conflict of interest. (Plaintiff’s Opposition, p. 3.) If anything,
                  10
                            plaintiff’s recitation of these facts makes April 24, 2013, the absolute latest date on which
                  11
                            the statute of limitations began to run on all her causes of action because she suffered a
                  12
                            known injury. Given that plaintiff had only year to file her claim (and in no case more than
                  13
                            four years), all of her claims are time barred. See Lee v. Hanley, 61 Cal.4th 1225 (2015);
                  14
                            Code of Civil Procedure §340.6(a)
                  15
                                   Even more curious is plaintiff’s statement that Millen resigned from representation
                  16
                            due to a conflict of interest. (Plaintiff’s Opposition, p. 4.) If this is true, Millen’s
                  17
                            resignation was mandatory under the law as an attorney cannot represent a client if there is
                  18
                            a conflict of interest.
                  19
                                   II. THE CASE SHOULD BE DISMISSED AS EACH CAUSE OF ACTION FAILS
                  20                      TO STATE A CLAIM
                  21                       A. First Cause of Action: Attempts
                  22               As pointed out in defendants’ moving papers, “Attempts” is not a recognized civil
                  23        cause of action in California state or federal practice. Plaintiff cites no authority allowing
                  24        her to serve as an attorney general for any jurisdiction as to “attempts”.
                  25                       B. Second Cause of Action: Fraud
                  26               Defendant Millen has asked the court to dismiss the fraud cause of action on the
                  27        grounds that the pleading violates FRCP Rule 9(b) because it fails to “state with
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                             17-CV-01748-DAD       Page 2
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 4 of 10


                    1       particularity the circumstances constituting fraud….” Moreover, “[a]verments of fraud
                    2       must be accompanied by ‘the who, what, when, where, and how’ of the misconduct
                    3       charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003).
                    4              In her opposition, Plaintiff claims that the SAC makes the following allegations
                    5       against Millen:
                    6              a) he “billed me unscrupulously,
                    7              b) “wilfully [sic] sabotaged the proceedings”
                    8              c) “conspired between themselves to abandon me”
                    9              d) “preventing me from seeking appropriate damages from defendant PARDUE”,
                  10        and
                  11               e) Fraudulently concealed his involvement in said conspiracy which prevented me
                  12               from seeking damages against him.
                  13        See Sameer Oppo. at pp.7-8. None of these give plaintiff a viable cause of action.
                  14               While being charged and then paying unscrupulous bills could theoretically serve as
                  15        fraud if brought within three years of discovery outside of the legal context (Cal. Code Civ.
                  16        Pro. §338(d)), and within one year within the instant legal context, plaintiff would have
                  17        known about the bills when she received them and certainly when she took over her case.
                  18        She gives no reason to suggest how or why she learned only more recently of Millen’s
                  19        alleged fraud. Plaintiff’s claim that Millen “wilfully [sic] sabotaged the proceedings”
                  20        sounds more like a breach of fiduciary duty which is limited by the one year statute of
                  21        limitations and in any case is too vague to give notice of what wrongful acts occurred.
                  22        Plaintiff’s claim that Millen prevented her from seeking appropriate damages sounds in
                  23        malpractice as opposed to fraud, although it too is so vague as to give no notice of what
                  24        Millen did or did not do. The final claim that Millen “[f]raudulently concealed his
                  25        involvement in said conspiracy” is similarly vague and unspecific in that it does not detail
                  26        what Millen did or did not do nor what the plausible conspiracy was.
                  27
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                          17-CV-01748-DAD     Page 3
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 5 of 10


                    1              The complaint’s vague allegations are not sufficient to make out a fraud cause of
                    2       action that occurred after Dec. 25, 2013 (four years before filing), particularly in view of
                    3       Rule 9(b), and thus this cause of action should be dismissed.
                    4                     C. Third Cause of Action: Negligence
                    5              Plaintiff denies that this cause of action is really for negligent misrepresentation in
                    6       spite of the allegations that confirm this. See SAC ¶¶130-131, 134. This court has
                    7       previously ruled that when a negligent misrepresentation claim relies on the same facts as
                    8       an intentional misrepresentation claim, the pleading must meet the FRCP Rule 9(b)
                    9       heightened pleading standard. See Ferguson v. JPMorgan Chase Bank, N.A., No. 2:14-CV-
                  10        00328-KJM, 2014 WL 2118527, at *9 (E.D. Cal. May 21, 2014). Plaintiff has not specified
                  11        the false statements which Millen made, that he had no reasonable grounds for believing
                  12        them, that plaintiff relied on them to her detriment, nor the damage she experienced due to
                  13        said reliance. Accordingly, this cause of action should be dismissed.
                  14               To the extent that plaintiff is actually suing for “gross negligence” (Sameer Oppo., p.
                  15        9), the claim should be dismissed given the one year statute of limitations that applies to
                  16        attorney malpractice. Lee v. Hanley, 61 Cal.4th 1225 (2015) and Code of Civil Procedure
                  17        §340.6(a).
                  18                      D. Fourth Cause of Action: Unjust Enrichment
                  19               Plaintiff’s fourth cause of action is for unjust enrichment, and she cites no authority
                  20        to overrule this court’s previous holding that such a cause of action does not exist. Walker
                  21        v. USAA Casualty Insurance Co., 474 F. Supp. 2d 1168, 1174 (E.D. Cal. 2007), affd by
                  22        Walker v. Geico Gen. Ins. Co., 558 F.3d 1025, 1027 (9th Cir. 2009), cert. denied Walker v.
                  23        Geico Gen. Ins. Co., 130 S. Ct. 400 (2009).
                  24                      E Fifth Cause of Action: Civil Rights 42 U.S.C. §1983
                  25               Private actors, such as an attorney, do not act under color of law so as to give rise to
                  26        a 42 U.S.C. §1983 cause of action, and plaintiff notes this argument in her brief. See
                  27        Sameer Oppo., p. 10 at fn. 21. To circumvent this complete bar, plaintiff argues that the
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                           17-CV-01748-DAD      Page 4
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 6 of 10


                    1       state action requirement is met because “defendant is a member of the CFDE . . . and
                    2       therefore routinely engages in alleged SCHEMES & ARTIFICES to defraud.” See Sameer
                    3       Oppo., p. 10. The idea is that because the family law system is under the control of the
                    4       state and is one big fraudulent enterprise, any attorney who participates in it has become a
                    5       state actor.
                    6              There are several problems with these allegations. First, there are no allegations in
                    7       the complaint that Millen serves in the family law system or ever represented plaintiff in a
                    8       family law context. He simply served as a civil attorney in plaintiff’s civil malpractice case.
                    9       Thus, whatever wrongs and ills plague the family law system, Millen is not alleged to be
                  10        part of it. Second, the alleged wrongful acts of the family law cartel are simply issuing
                  11        rulings which plaintiff disagrees with and encouraging litigants to settle their cases (which
                  12        would be an insufficient basis to find a deprivation of civil rights). While plaintiff suggests
                  13        bribery occurs in the midst of this, she gives no factual predicate which actually suggests
                  14        that this happened in her case or any other case. The SAC’s sweeping general allegations
                  15        are insufficient to turn every attorney into a state agent.
                  16               Regardless, the statute of limitations on a §1983 action is two years in California,
                  17        and this complaint was filed years after the critical events in question occurred.
                  18                       F. Sixth Cause of Action: Fraudulent Conveyancing
                  19               Plaintiff’s sixth cause of action against defendant Millen is for fraudulent
                  20        conveyance. In the moving papers, defendant Millen pointed out that there was no
                  21        allegation of property being handed over to a defendant to prevent a creditor from satisfying
                  22        a claim.
                  23               Plaintiff argues that defendant Millen “fraudulently handed over my case file to
                  24        MORENO Defendants, to help them in spoliation of evidence.” Sameer Oppo., p. 10.
                  25        However, this allegation does not make out a fraudulent conveyance because there is no
                  26        financial claim plaintiff alleges she had which could have been satisfied from the proceeds
                  27        of her case file.
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                          17-CV-01748-DAD     Page 5
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 7 of 10


                    1                 To the extent the gravamen of plaintiff’s argument is some sort of personal property
                    2       tort, the statute of limitations on a personal property claim (such as papers and documents)
                    3       would have begun to run after plaintiff took over the malpractice case against Pardue and
                    4       those would have a three year statute of limitations under C.C.P. §338(c) if for some reason
                    5       §340.6(a) does not apply.
                    6                 Regardless, these allegations do not establish a fraudulent conveyancing cause of
                    7       action.
                    8                        G. Seventh Cause of Action: Breach of Fiduciary Duty
                    9                 Plaintiff’s seventh cause of action against defendant Millen is breach of fiduciary
                  10        duty. As defendant Millen’s moving papers pointed out, given that Millen had nothing to
                  11        do with the underlying family law litigation and simply represented plaintiff in a civil
                  12        malpractice action, the complaint does not state what fiduciary duties Millen is alleged to
                  13        have breached. In her opposition, plaintiff devotes only one sentence to clarifying this
                  14        glaring omission, stating that“ by working against my interests, he also breached the
                  15        covenant of good faith and fair dealing that is inherent in any contractual relationship with
                  16        an attorney.” Sameer Oppo., p. 10. However, this does not lend any specificity to the
                  17        vague charge. Moreover, to the extent plaintiff considered herself “abandoned” when she
                  18        signed a substitution of attorney and began representing herself in the Pardue civil
                  19        malpractice action, the statute of limitations had begun to run and this was well over four
                  20        years before the instant complaint was filed.
                  21                  The court is asked to find that insufficient facts are pleaded to make out a breach of
                  22        fiduciary cause of action and that in any case it is barred by the statute of limitations.
                  23                         H. Eighth and Ninth Causes of Action: Intentional / Negligent
                                                   Infliction of Emotional Distress
                  24
                                      Plaintiff’s eighth and ninth causes of action against defendant Millen are for
                  25
                            intentional and negligent infliction of emotional distress. Even if plaintiff would have
                  26
                            detailed “outrageous” behavior by defendant Millen (which she has not), her allegations
                  27
                            make clear that the distress she suffered on account of defendant Millen’s alleged wrongs
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                             17-CV-01748-DAD       Page 6
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 8 of 10


                    1       happened at or before the time she substituted in as a pro per plaintiff in the malpractice
                    2       case. This was more than four years prior to the initiation of this case and is barred by the
                    3       two year statute of limitations in C.C.P. §335.1 even if the shorter statute of limitations of
                    4       §340.6(a) did not apply.
                    5                     I. Tenth Cause of Action: Obstruction of Justice
                    6              Plaintiff’s tenth cause of action against defendant Millen is for obstruction of justice,
                    7       and in her opposition she gives a laundry list of federal crimes which she claims all
                    8       defendants committed. Sameer Oppo., p. 11. However, there is no private right of action in
                    9       regards to these federal crimes. Forsyth v. Humana, Inc., 114 F.3d 1467, 1483 (9th Cir.
                  10        1997), overruled on another ground by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
                  11        Cir. 2012) (affirming judgment on the pleadings as to claim for obstruction of justice in
                  12        violation of 18 U.S.C. § 1503, because the criminal statute does no sanction a private cause
                  13        of action). Therefore, Plaintiff’s cannot state a claim for obstruction of justice because
                  14        these are nonexistent causes of action in a civil case. Thus, the court should dismiss this
                  15        cause of action.
                  16                      J. Eleventh Cause of Action: Theft/ Identity Theft
                  17               Plaintiff’s eleventh cause of action is stated as being only against Khera and Devani
                  18        and does not involve allegations against Millen. Plaintiff suggests that Millen is
                  19        nonetheless liable because of his “conscious involvement [in] the conspiracy and therefore
                  20        has to convince other defendants that he is not liable.” Sameer Oppo., p. 11.     The problem
                  21        is that the complaint makes no factual allegation suggesting that Millen directly or
                  22        indirectly had anything to do with the identify theft or the people involved therein. Further,
                  23        given that the cause of action itself claims to include only Khera and Devani, this claim
                  24        should be dismissed as against Millen.
                  25                      K. Twelfth Cause of Action: Unfair Business Practices
                  26               Plaintiff’s twelfth cause of action against defendant Millen is for unfair business
                  27        practices under Bus. & Prof. Code §§17200 and 17500. Plaintiff claims that Millen delayed
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                           17-CV-01748-DAD      Page 7
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 9 of 10


                    1       the case for 4.5 years and then demanded that plaintiff either take over the case or pay him a
                    2       $20,000 retainer. Sameer Oppo. p. 11, fn. 23. Plaintiff elected to sign the substitution of
                    3       attorney form. 1 (Millen Request for Judicial Notice, Ex. C).
                    4              Neither these facts nor any other part of the pleading make out a properly pleaded
                    5       cause of action against Millen. Further, even if one considered the lengthy laundry list of
                    6       Business and Professions code sections at Sameer Oppo. p. 13, as being properly pleaded
                    7       (which they are not, being devoid of facts), none of them are timely in light of C.C.P.
                    8       §340.6(a).
                    9                      L. Thirteenth Cause of Action: Crimes Against the United States
                  10               Plaintiff’s thirteenth cause of action is for crimes against the United States.
                  11        However, plaintiff has no standing to bring such criminal claims. Accordingly, the court
                  12        should dismiss this cause of action.
                  13                       M. Fourteenth Cause of Action: Civil Conspiracy
                  14               Plaintiff’s fourteenth cause of action against defendant Millen is for civil conspiracy.
                  15        However, there is no cause of action for “civil conspiracy”. Wyatt v. Union Mortg. Co., 24
                  16        Cal. 3d 773, 787 (1979); Mox Incorporated v. Woods, 202 Cal. 675, 677 (1927)..
                  17        Accordingly, the court should dismiss this cause of action.
                  18                       N. Fifteenth Cause of Action: RICO
                  19               Plaintiff’s fifteenth cause of action against defendant Millen is for racketeering
                  20        under Federal Civil RICO. This cause of action is not properly pleaded and fails to state a
                  21        claim. Plaintiff claims that it is enough that she has pleaded that “MILLEN conspired with
                  22        MORENO Defendants, who played a major part in the overall conspiracy”. Sameer Oppo.,
                  23        p.14. However, this is not sufficient to state a civil RICO claim against Millen because
                  24        plaintiff must allege (1) conduct, (2) of an enterprise, (3) through a pattern, (4) of
                  25
                  26        1 Plaintiff admits that she signed the form. See Plaintiff’s Oppo. p. 3 (“He coerced me into
                  27        signing the substitution of attorney form….”); p. 4 (“I relied on his statements, signed a
                            substitution of attorney form….”); p. 5 (“he manipulated me into signing a Substitution of
                  28        attorney form”).
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                              17-CV-01748-DAD      Page 8
      (408) 871-0777
                            Case 1:17-cv-01748-DAD-EPG Document 203 Filed 10/30/18 Page 10 of 10


                    1        racketeering activity, (5) causing injury to plaintiff’s business or property. Chan v. Chen,
                    2        80 F.3d 1293, 1298-1300 (9th Cir.1996). The complaint does not establish any of the above
                    3        elements in regard to Millen.
                    4               III. THE COMPLAINT DOES NOT SATISFY RULE 8(A), 9(B), TWOMBLY,
                                           AND IS A SHOTGUN PLEADING
                    5
                                    As noted in the moving papers, plaintiff’s SAC does not plead a plausible set of
                    6
                             claims against Millen, and this is doubly true as to the fraud claims. This violates FRCP
                    7
                             Rule 8(a), 9(b), and Twombly. Further, the SAC’s very form is that of a shotgun pleading
                    8
                             in which each cause of action includes every allegation in the complaint. The complaint
                    9
                             can and should be dismissed on the basis of “form” alone.
                  10
                                    IV. MILLEN HAD NO DUTY TO MEET AND CONFER WITH PLAINTIFF
                  11
                                    Both defendant Millen and plaintiff Sameer are pro per in this lawsuit. No rule
                  12
                             mandates that a pro per defendant meet and confer with a pro per plaintiff before filing a
                  13
                             motion to dismiss.
                  14
                                                                 CONCLUSION
                  15
                                    The court is asked to dismiss the complaint without leave to amend. However, if
                  16
                             such leave is given, the court is asked to enforce the previously requested pleading rules, to
                  17
                             wit: (1) Causes of action against “all defendants” shall not be allowed unless a defendant is
                  18
                             alleged to have engaged in specified mis-, mal-, or non-feasance related to that cause of
                  19
                             action; (2) Averments of fraud must be accompanied by ‘the who, what, when, where, and
                  20
                             how’ of the misconduct charged; (3) Plaintiff shall not plead separate causes of action for
                  21
                             conspiracy; and (4) Each cause of action shall only incorporate by reference those
                  22
                             allegations which are necessary to make out the cause of action;
                  23
                  24
                  25
                              Dated: October 30, 2018
                  26                                                                     MICHAEL MILLEN
                  27                                                                   DEFENDANT IN PRO PER

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100
    Los Gatos, CA 95032     DEFENDANT MILLEN’S REPLY                                            17-CV-01748-DAD    Page 9
      (408) 871-0777
